              Case 2:19-cr-00166-JFC Document 43 Filed 12/02/20 Page 1 of 15




                              IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF PENNSYLVANIA


    UNITED STATES OF AMERICA,                                   ) CRIMINAL NO. 19-166
                                                                )
                                                                )
                                                                )
              vs.                                                 )
                                                                  )
    MARTINEL LEE HUMPHRIES,                                     )
                                                                )
                       Defendant.                               )

                               FINDINGS OF FACT AND CONCLUSIONS OF LAW

       I.       Introduction

             Defendant Martinel Lee Humphries (“Humphries” or “defendant”) filed a motion to

suppress evidence (ECF No. 29). The government filed a response in opposition to the motion,

with attached exhibits (ECF Nos. 31, 32). On September 17, 2020, the court held an evidentiary

hearing by videoconference, with the consent of all parties. The official transcript is filed at ECF

No. 36.1 The parties were permitted to file proposed findings of fact and conclusions of law.

The parties filed those post-hearing submissions on November 3, 2020 (ECF Nos. 39, 40). The

motion to suppress is ripe for disposition. There is no need for additional evidence or argument.

       II.      Factual and Procedural Background

             Humphries is charged in a three-count indictment at Criminal Number 19-166 with: (1)

possession with intent to distribute a quantity of heroin and a quantity of fentanyl; (2) possession

of a firearm in furtherance of a drug trafficking crime; and (3) possession of a firearm and

ammunition by a convicted felon. These charges arise out of a traffic stop and subsequent search

incident to arrest conducted on August 20, 2018.



1
    Citations to the transcript will be cited as “Tr. at __.”
         Case 2:19-cr-00166-JFC Document 43 Filed 12/02/20 Page 2 of 15




       Humphries argues that : (1) the traffic stop was pretextual and without reasonable

suspicion; (2) a K-9 sniff and search violated his Fourth Amendment rights; and (3) the search

warrant was defective (ECF No. 39). The government contends that the traffic stop, K-9 sniff

and search warrant were lawful.



                                         Findings of Fact

1. West Mifflin police officer Rick Marone (“Marone”) and Ms. Taylor Parker (“Parker”),

   defendant’s girlfriend at the time of the traffic stop, testified at the hearing. Both witnesses

   offered credible testimony. Government exhibits 2, 3 and 5 and defense exhibit A, which

   included the search warrant, affidavit of probable cause, inventory receipt and hearing

   transcript filed at ECF Nos. 29-2, 29-3 and 31-1, were admitted into evidence.

   A. The anonymous tips

2. In August 2018, Marone (and the entire police department) received two emails from the

   police department which described anonymous oral tips received about drugs and guns at the

   Mon View Heights housing complex in West Mifflin, Pennsylvania (Gov. Ex. 5). Marone

   described that area as high drug and high crime. Tr. at 13.

3. The first tip was from a female, who reported that a male nicknamed “bullet,” who drove a

   silver Infiniti with the license plate KSY0864, was on probation and known to carry guns in

   his car. The informant believed “bullet” was hooking up with a female that lived in the 20

   row of the housing complex. (Gov. Ex. 5).

4. In the email, it was reported that officers learned that license plate KSY0864 on a 2004

   Infiniti (the “Infiniti”) was registered to a Martinel Humphries. (Gov. Ex. 5).




                                                 2
         Case 2:19-cr-00166-JFC Document 43 Filed 12/02/20 Page 3 of 15




5. The second tip was also from a female, who reported that the driver of the Infiniti with

   license plate KSY0864 parked his car in the 20 row and went into the complex to visit a girl,

   although the apartment was unknown. The tipster reported that the driver’s license was

   suspended, he keeps drugs and guns in the Infiniti, and he has hidden compartments in the

   vehicle. (Gov. Ex. 5).

6. Officers confirmed that Humphries’ license was suspended. Officers drove past the housing

   complex and saw the Infiniti parked in the 20 row. In the email was an instruction that

   officers should “keep an eye out.” (Gov. Ex. 5).

7. Marone testified that he intended to stop the Infiniti if he saw it operating on the road to

   determine whether the tips were accurate. Tr. at 25.



   B. The traffic stop

8. At the time of the incident, Marone had been a police officer for over seven years and had

   performed hundreds of traffic stops for tinted windows. Tr. at 16.

9. On August 20, 2018, at approximately 4:30 p.m., Marone was in a marked police car parked

   in a lot at Bobick’s garage, near the corner of Oak Street and Whittaker Street. Tr. at 23.

10. It was a bright, sunny day. Tr. at 15.

11. Marone spotted the Infiniti and observed that the windows were so heavily tinted that he

   could not see through them, even to catch a silhouette of the driver. Tr. at 15. Government

   exhibits 2 and 3 are photographs of the vehicle, which confirm that the windows are heavily

   tinted.

12. Marone conducted a traffic stop and approached the driver’s side door.




                                                 3
         Case 2:19-cr-00166-JFC Document 43 Filed 12/02/20 Page 4 of 15




13. The driver’s side window was being lowered as Marone approached the Infiniti and he

   smelled an overwhelming odor of marijuana, both burnt and raw. Tr. at 17.

14. Humphries was the only person in the vehicle. The address on his driver’s license reflected

   that he was living in the Mon View Heights housing complex. Tr. at 21-22.

15. Humphries told Marone that he had smoked marijuana right before he left his house. Tr. 18.

16. Marone detained Humphries for suspicion of driving under the influence (“DUI”).

17. Marone did not see any drugs, paraphernalia or weapons in the vehicle. Tr. at 26.

18. Humphries was removed, but the overwhelming raw marijuana smell continued to emanate

   from the vehicle. Tr. at 34.

19. Officers Kintigh and Columbia arrived on the scene and searched the vehicle for marijuana

   and weapons.

20. Humphries’ girlfriend, Ms. Parker, arrived on the scene. Marone explained to her about the

   odor of marijuana and suspicion of DUI and gave her one of Humphries’ cell phones. Tr. at

   34, 43.

21. Marone transported Humphries to the hospital for testing. After they left the hospital, an

   EMS employee saw two marijuana joints (one smoked, one raw) fall, or be discarded, from

   Humphries’ pants. Tr. at 19, 32-33.

The dog sniff

22. Pursuant to standard procedures, officers performed an inventory search of Humphries’

   vehicle prior to having it towed. Nothing was recovered during this inventory search. Tr. at

   19.




                                                4
         Case 2:19-cr-00166-JFC Document 43 Filed 12/02/20 Page 5 of 15




23. Officer Kintigh arranged for a K-9 from the Allegheny County Sheriff’s Office to come to

   the scene. The dog handler was officer Brandon Tuzikow (“Tuzikow”) and the dog’s name

   was Fetyls.

24. Marone left the scene to transport Humphries to the hospital and neither of them have first-

   hand knowledge about the K-9 sniff. Tr. at 29. As the investigating officer, Marone received

   an oral report about the K-9 search from Officer Kintigh and included that information in

   preparing an affidavit for a search warrant. Tr. at 39.

25. Parker testified that the K-9 team arrived approximately twenty minutes after the Infiniti was

   stopped. The car doors were closed and the windows were up. K-9 Fetyls went around the

   exterior of the Infiniti. Tr. at 45.

26. Parker was asked: “And can you tell the Court, what did the dog do?” Parker answered: “He

   [K-9 Fetyls] went around the car once. And after he went around the car, he had stopped at

   the passenger door to be let in the passenger side front door.” Tr. at 45.

27. The K-9 officer opened that door to let K-9 Fetyls in and closed the door for about thirty

   seconds before letting K-9 Fetyls back out. Tr. at 45-46.

28. The officers did not direct or place K-9 Fetyls inside the Infiniti. Instead, the officers opened

   the door after K-9 Fetyls alerted and waited to be let inside the vehicle.

29. Officer Kintigh advised Marone from the scene that the K-9 alerted on the passenger

   backseat area. Tr. at 39.

30. The vehicle was towed to the West Mifflin police department sally port, due to the odor of

   marijuana and concerns that other persons might try to get into the vehicle before a search

   warrant could be obtained. Tr. at 28-29,36.




                                                  5
         Case 2:19-cr-00166-JFC Document 43 Filed 12/02/20 Page 6 of 15




The search warrant

31. The next morning, August 21, 2018, Marone applied for a search warrant to search the

   Infiniti.

32. In the affidavit of probable cause, Marone set forth his training and experience, including

   certification as a DANET agent with over fifty marijuana arrests. Marone stated his

   observation of the heavily tinted windows, Humphries’ admission that he smoked marijuana

   shortly before driving as a basis for a DUI charge, the recovery of two marijuana joints from

   Humphries’ pants, and the overwhelming odor of marijuana that persisted after Humphries

   was removed from the vehicle. The affidavit stated that a search of Humphries’ criminal

   history disclosed prior arrests/convictions for drug and firearms violations. (ECF No. 29-2).

33. The affidavit stated that “Allegheny County Sheriff’s Deputy Brandon Tuzikow and his

   partner Fetyls arrived on scene” and that Tuzikow informed officers at the scene that K-9

   Fetyls alerted on the Infiniti’s passenger back seat area. (ECF No. 29-2).

34. Two days after preparing the search warrant application, Marone received a four-page report

   about the K-9 sniff. Tr. at 31, 35. Marone did not have any information about the

   certifications, length of service or false positive alerts by K-9 Fetyls at the time he prepared

   the search warrant application. Tr. at 35.

35. The affidavit did not contain any information about the anonymous tips.

36. The search warrant was issued by a magisterial district judge at approximately 10:45 a.m. on

   August 21, 2018.

37. At approximately 11:30 a.m. that day, Marone and other officers executed the search

   warrant. In a zippered compartment in the back of the front passenger seat, officers

   recovered: (a) a Glock 42 .380 caliber firearm that had been reported stolen; (b) fifty-two



                                                 6
         Case 2:19-cr-00166-JFC Document 43 Filed 12/02/20 Page 7 of 15




   bundles of suspected heroin; (c) a baggie corner with suspected marijuana; and (d) a title

   showing Humphries’ ownership of the vehicle.

38. The zippered compartment in the seat was not “hidden,” in that it was visible to a person

   sitting in the back seat. Tr. at 28.



   Conclusions of Law

1. The Fourth Amendment protects the public from “unreasonable searches and seizures.” U.S.

   Const. amend. IV.

2. The government must prove, by a preponderance of the evidence, that “each individual act

   constituting a search or seizure under the Fourth Amendment was reasonable.” See United

   States v. Ritter, 416 F.3d 256, 261 (3d Cir. 2005). Evidence obtained from an investigatory

   stop made without reasonable suspicion may be suppressed as “fruit of the poisonous tree.”

   United States v. Brown, 448 F.3d 239, 244 (3d Cir. 2006) (quoting Wong Sun v. United

   States, 371 U.S. 471, 487–88 (1963)).

3. A basic premise of the search and seizure doctrine is that searches undertaken without

   judicial oversight and a warrant issued upon probable cause are “per se unreasonable,”

   subject only to a few specifically established exceptions. Katz v. United States, 389 U.S.

   347, 357 (1967).

   A. The traffic stop

4. The Supreme Court established one such exception in Terry v. Ohio, 392 U.S. 1, 30 (1968),

   holding that a police officer may conduct a brief, investigatory stop when the officer,

   accounting for his professional experience, has a reasonable, articulable suspicion that

   criminal activity may be afoot. The reasonable suspicion standard delineated in Terry applies



                                                7
         Case 2:19-cr-00166-JFC Document 43 Filed 12/02/20 Page 8 of 15




   equally to routine traffic stops. United States v. Delfin-Colina, 464 F.3d 392, 397 (3d Cir.

   2006).

5. The government has the initial burden to prove that a Terry stop is based on reasonable

   suspicion. Illinois v. Wardlow, 528 U.S. 119, 123 (2000). Reasonable suspicion is an

   “elusive concept,” but it unequivocally demands that “the detaining officers must have a

   particularized and objective basis for suspecting the particular person stopped of criminal

   activity.” United States v. Cortez, 449 U.S. 411, 417–18 (1981). Courts “afford significant

   deference to a law enforcement officer's determination of reasonable suspicion.” United

   States v. Foster, 891 F.3d 93, 104 (3d Cir. 2018).

6. Although the Supreme Court has not specifically defined the phrase “reasonable suspicion,”

   the “essence of all that has been written is that the totality of the circumstances—the whole

   picture—must be taken into account.” Cortez, 449 U.S. at 418. Seemingly innocent factors

   that may elude an untrained person can support reasonable suspicion based on an officer’s

   training and experience. Foster, 891 F.3d at 104.

7. Stopping an automobile based upon at least articulable and reasonable suspicion that either a

   vehicle or an occupant is in violation of the law is not unreasonable under the Fourth

   Amendment. Delaware v. Prouse, 440 U.S. 648, 663 (1979). In fact, the foremost method

   for police officers to enforce traffic and vehicle safety regulations is by acting upon those

   observed violations. Id. at 659.

8. A police officer who observes a violation of state traffic laws may lawfully stop the car

   committing the violation. United States v. Bonner, 363 F.3d 213, 216 (3d Cir. 2004).

9. Reasonable suspicion can be based even upon an officer’s mistaken understanding or

   knowledge of the state’s applicable traffic laws. Heien v. North Carolina, 574 U.S. 54, 60-



                                                 8
         Case 2:19-cr-00166-JFC Document 43 Filed 12/02/20 Page 9 of 15




   61 (2014).

10. In this case, Marone had the requisite reasonable suspicion to initiate a traffic stop on the

   vehicle on August 20, 2018. Marone reasonably observed that the vehicle had improper

   tinted windows, in violation of 75 Pa. Cons. Stat. § 4524(e)(1) (“No person shall drive any

   motor vehicle with any sun screening device or other material which does not permit a

   person to see or view the inside of the vehicle through the windshield, side wing or side

   window of the vehicle.”).

11. Marone need not have conducted an instrumental window tint measurement prior to initiating

   the traffic stop. Such a precondition would be nonsensical because a window tint

   measurement could not be performed on a moving vehicle.

12. Humphries argues that the traffic stop was illegal because it was simply a pretext to

   investigate the information contained in the anonymous tips. Marone’s subjective motivation

   for making the traffic stop is irrelevant. There is “a bright-line rule that any technical

   violation of a traffic code legitimizes a stop, even if the stop is merely pretext for an

   investigation of some other crime.” United States v. Wilson, 960 F.3d 136, 145 (3d Cir. 2020)

   (citing Whren v. United States, 517 U.S. 806 (1996)).

13. The court, therefore, need not consider whether the anonymous tips had been sufficiently

   corroborated to independently provide reasonable suspicion for Marone to stop the vehicle.

14. The initial traffic stop on August 20, 2018, was lawful based on Marone’s observation of

   heavily tinted windows in violation of 75 Pa. Cons. Stat. § 4524(e)(1). United States v. Hall,

   270 F. App’x 123 (3d Cir. 2008).

15. Humphries does not challenge Marone’s further investigation, based on the odor of

   marijuana and Humphries’ admission that he smoked marijuana before entering the vehicle,



                                                  9
         Case 2:19-cr-00166-JFC Document 43 Filed 12/02/20 Page 10 of 15




   or Marone’s decision to take Humphies into custody for suspected DUI.



   B. The K-9 sniff

16. Defendant recognizes that a K-9 sniff of the exterior of a vehicle does not constitute a search

   and requires no further justification if it occurs during a lawful traffic stop. (ECF No. 39 at

   9-10). Defendant argues, however, that when K-9 Fetyls entered the vehicle, the sniff turned

   into an unconstitutional search. The government did not respond to this argument.

17. In United States v. Pierce, 622 F.3d 209 (3d Cir. 2010), the Third Circuit Court of Appeals

   outlined the contours of Fourth Amendment principles related to K-9 sniffs.

18. In Pierce, the court explained it is well-established that a dog's positive alert while sniffing

   the exterior of the car provides an officer with the probable cause necessary to search the car

   without a warrant. Id. at 213 (citing Karnes v. Skrutski, 62 F.3d 485, 498 (3d Cir. 1995);

   United States v. Massac, 867 F.2d 174, 176 (3d Cir. 1989); United States v. Williams, 2006

   WL 3052313, at *8, 2006 U.S. Dist. LEXIS 81010, at *25 (W.D. Pa. 2006) (“Once the ‘hit’

   occurred, the officers had probable cause....”)).

19. A trained narcotic dog's instinctive action of jumping into the car does not violate the Fourth

   Amendment. Id. at 213-14 (citing United States v. Stone, 866 F.2d 359, 364 (10th Cir.

   1989)). The court explained in Pierce that the term “instinctive” implies that the dog “enters

   the car without assistance, facilitation, or other intentional action by its handler.” Id.

20. A dog sniff becomes unconstitutional where the officer “facilitated or encouraged” the dog's

   entry into the car. Id. at 214. For example, in United States v. Winningham, 140 F.3d 1328,

   1331 (10th Cir. 1998), the officers lacked any reasonable suspicion that the van contained

   drugs and opened the door while waiting for the drug dog to arrive. Similarly, in State v.



                                                  10
         Case 2:19-cr-00166-JFC Document 43 Filed 12/02/20 Page 11 of 15




    Freel, 29 Kan.App.2d 852, 32 P.3d 1219, 1225 (2001), the officer encouraged the dog to

    enter the car even though it had not alerted on the exterior. See generally, Pierce, 622 F.3d at

    214 (discussing decisions).

21. In Pierce, the court concluded that the K-9’s interior sniffs, as a natural migration from his

    initial exterior sniffs, did not constitute a search requiring a warrant or probable cause. Id. at

    214-15.

22. The facts of this case, like in Pierce, are distinguishable from the cases finding constitutional

    violations. The officers in this case had a reasonable suspicion that there were drugs in the

    vehicle based upon the overwhelming odor of raw marijuana smelled by Marone. They kept

    the doors closed and the windows up while waiting for the K-9 unit to arrive. K-9 Fetyls

    alerted on the exterior. The only evidence on this point came from Taylor’s testimony:

        “Q. And can you tell the Court, what did the dog do?

        A. He [K-9 Fetyls] went around the car once. And after he went around the car, he had

        stopped at the passenger door to be let in the passenger side front door.” Tr. at 45.

    23. There is no evidence that any of the officers encouraged K-9 Fetyls to enter the interior

    until after it alerted at the passenger door. Although the officers aided K-9 Fetyls’ entry into

    the interior by opening the door, there is no evidence that the officers provoked, encouraged

    or directed the K-9 to enter the vehicle.

23. As in Pierce, K-9 Fetyls’ interior sniffs in this case were a natural migration from its initial

    exterior sniffs and therefore did not constitute a search requiring a warrant or probable cause.

    Id. at 214-15.

24. In Pierce, the court held, in the alternative, that because the K-9 initially alerted to the

    outside of the car in the area of the front passenger seat, there was probable cause for a police



                                                  11
         Case 2:19-cr-00166-JFC Document 43 Filed 12/02/20 Page 12 of 15




   officer to search the interior of the car. Id. at 215 (citing Massac, 867 F.2d at 176). The court

   refused to remand the case, deeming it to be a pro forma exercise. Id.

25. This alternative rationale also applies in this case. First, the officers had probable cause to

   believe that drugs were in the Infiniti based upon Marone’s smelling the overwhelming odor

   of burnt and raw marijuana, which persisted after Humphries was removed from the vehicle.

   Tr. at 17, 34; United States v. Ramos, 443 F.3d 304, 308 (3d Cir. 2006). Second, because K-

   9 Fetyls alerted to the passenger side door to be let in, the officers had probable cause to

   search the interior of Humphries’ vehicle.

26. As the court explained in Pierce, whether the K-9’s entry into the car and interior sniffs did

   not amount to a search, or whether the K-9’s alert when he was outside the vehicle gave the

   officers probable cause to search the car, is irrelevant. Id. Under either rationale, the officers

   conducted a constitutional search that yielded the drugs and firearm.

27. In summary, the K-9 sniff in this case did not violate Humphries’ constitutional rights.

28. The court notes that the drugs and firearm were not found until after a search warrant was

   issued.



   C. The search warrant

29. Humphries’ challenge to the search warrant is very narrow. He contends the affidavit did not

   establish probable cause because it did not contain any information about K-9 Fetyls’

   qualifications.

30. As noted above, the basic premise of Fourth Amendment doctrine is that searches should be

   undertaken with judicial oversight. Katz, 389 U.S. at 357. Here, a search warrant was issued

   by a magistrate on August 21, 2018.



                                                 12
         Case 2:19-cr-00166-JFC Document 43 Filed 12/02/20 Page 13 of 15




31. The court pays “great deference” to the magistrate's initial determination of probable cause.

   Illinois v. Gates, 462 U.S. 213, 236 (1983). The court’s role is limited to ensuring that a

   magistrate had a “substantial basis” for concluding that the affidavit supporting the warrant

   established probable cause. Id. at 236.

32. In United States v. Rivera, 347 F. App'x 833, 837 (3d Cir. 2009), the court rejected the

   argument that, absent specific facts in the warrant establishing a dog's reliability, a positive

   dog sniff cannot be considered as part of the “substantial basis” for probable cause. The

   court stated: “We have never created such a rule, and decline to adopt one at this time.” Id.

33. The facts in Rivera were similar to those in this case. In Rivera, the affidavit in support of

   the search warrant stated that an officer brought a member of the police's K-9 unit to the

   scene, and that the K-9 indicated positive, which corroborated an initial tip. The dog sniff

   was not the only element of probable cause.

34. The court held that under those circumstances, it was reasonable for a neutral and detached

   magistrate to infer that an identified member of the K-9 unit had the training and reliability

   required to detect narcotics and could consider that information in determining whether

   probable cause existed.    Id. at 838.

35. In this case, the affidavit identified that “Allegheny County Sheriff’s Deputy Brandon

   Tuzikow and his partner Fetyls arrived on scene.” (Def. Ex. A). It was reasonable for the

   magistrate to infer that this identified law-enforcement K-9 team had the training and

   reliability required to support probable cause that drugs would be detected in the vehicle.

36. K-9 Fetyls’ alert was not the only basis for probable cause to search the vehicle. The

   affidavit also recounted, among other things, Marone’s training and experience; the

   overwhelming odor of marijuana coming from the vehicle, which persisted after Humphries



                                                 13
         Case 2:19-cr-00166-JFC Document 43 Filed 12/02/20 Page 14 of 15




   was removed; Humphries’ admission of recent drug use; the recovery of two marijuana joints

   from Humphries’ pants; and Humphries’ criminal history of drug arrests/convictions.

37. “It is well settled that the smell of marijuana alone, if articulable and particularized, may

   establish not merely reasonable suspicion, but probable cause.” Ramos, 443 F.3d at 308.

38. Humphries’ reliance on decisions from other circuits is not persuasive. In Rivera, the Third

   Circuit Court of Appeals recognized that other circuits have required more information about

   a K-9’s reliability, but stated: “At this time we do not see a need to adopt such a rule.” Id. at

   839. The court stated: “While requiring a more detailed statement of training and reliability

   in the affidavit would facilitate the drawing of inferences by a neutral magistrate, the absence

   of such a statement does not preclude it.” Id.

39. In Rivera, the court explained that if there were concerns about the K-9’s unreliability, the

   affiant would be required by Franks v. Delaware, 438 U.S. 154 (1978), to disclose them.

   Rivera, 347 F. App’x at 839. Humphries did not raise a Franks challenge or challenge K-9

   Fetyls’ reliability in this case.

40. In sum, the court concludes that the magistrate had a substantial basis to conclude that the

   affidavit established probable cause to search the vehicle.

41. Even if the warrant would be deemed not valid because it failed to include the K-9’s

   qualifications, the evidence would not be suppressed in this case because Marone was

   entitled to rely in good faith on the duly issued search warrant. As discussed above, the

   applicable guidance in the Third Circuit was that such a statement of K-9 qualifications was

   not required.

42. The Supreme Court noted in United States v. Leon that a situation in which an officer relies

   on a duly authorized warrant is a “particularly compelling example of good faith.” 468 U.S.



                                                 14
         Case 2:19-cr-00166-JFC Document 43 Filed 12/02/20 Page 15 of 15




   897, 920 n.21 (1984). The Supreme Court explained it is the magistrate's responsibility, not

   the police officer’s, to determine whether the allegations establish probable cause and, if so,

   to issue a warrant. Id. at 921. Ordinarily, an officer cannot be expected to question the

   magistrate's probable cause determination. Id. A warrant is a judicial mandate and the

   officer has a sworn duty to carry out its provisions. Id.

Conclusion

   For the reasons set forth above, none of Humphries’ arguments for suppression are

meritorious. Marone had reasonable suspicion to conduct the initial traffic stop based upon his

observation of the heavily tinted windows on Humphries’ Infiniti vehicle; the subsequent K-9

sniff, which moved to the interior of the vehicle only after K-9 Fetyls alerted on the exterior, was

lawful; and the search warrant affidavit provided a substantial basis for the magistrate to

conclude there was probable cause, even though it did not contain information about the K-9

team’s reliability. In accordance with the foregoing, the motion to suppress evidence (ECF No.

29) will be DENIED.

   An appropriate order will be entered.



                                                      BY THE COURT:
December 2, 2020
                                                      /s/ Joy Flowers Conti
                                                      Joy Flowers Conti
                                                      Senior United States District Judge




                                                15
